DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments/argument filed on 24 January 2022.
Claims 1-3, and 11-27 have been amended.
Claims 4, 5 have been canceled.
Claims 28-30 have been added.
Claims 1-3, 6-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (i.e. a method and an apparatus).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part,  administering assessment questions…to determine assessment data comprising responses of the individuals to the assessment questions; analyzing the assessment data…, to determine the personality assessments of the individuals; correlating the personality assessments of the individuals,…to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under; displaying the personality assessments of the individuals; displaying the determined personality profiles of each of the individuals along with their individual characteristics; determining, based on a comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form a team with or to add to an existing team in order to achieve goals of the team or the existing team; subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict; and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover.
The claims recite as a whole a method of organizing human activity because the claims recite a method that administers personality assessments to determine the personality profile the individuals falls under and facilitate in determining which teams to assign the individuals to based on the personality profile, personality assessment and individual characteristics, administering conflict management personality assessments to the teams to determine how the team or the existing team is interacting together and dealing with conflict; and supervising the team or the existing team based on the conflict management personality assessments a fundamental economic practice. This is a method of managing personal behavior or relationships or interactions between people. The mere nominal recitation of generic processors, generic network and generic apparatus does not take the claim out of the methods of organizing human activities grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally apply the concept of forming teams of individuals based on personality assessments, assessing the interactions between the individuals of the team and supervising the team in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to the claimed process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The background does not provide any indication that the computer is anything other than a generic, off-the-shelf computer component (see specification at [0032]), and the Symantec, TLI, and OIP Techs court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt, presentation of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2, 6-30 do not add “significantly more” to the abstract idea. For example, claim 2, 6-30 further describe the abstract concept in claim 1 by reciting steps of comparing the personality assessments, further definitions of the personality assessments and types of information displayed. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-19, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 2007/0190504 A1, hereinafter “Schwartz”) in view of Noelting (US 20130282605 A1) in view of Noble (US 20050086189 A1).
Regarding Claims 1 and 3, Schwartz discloses a method for comparing individuals based on personality assessments of the individuals comprising: 
administering assessment questions through individual processors to determine assessment data comprising responses of the individuals to the assessment questions (see [0013] Further exemplary embodiments include a system for facilitating self-knowledge and career management. The system includes a job taxonomy database and a processor. The job taxonomy database includes occupational themes and associated occupational characteristics. The processor is in communication with the job taxonomy database and with a user system, which includes instructions to facilitate a method. The method includes providing a user interface to a career management software tool to a user at the user system [0063] Game 1 in FIG. 1 is a type and temperament game (implemented by a type and temperament module 108 in the career management software) that results in a type and temperament profile (accessible by the user via the user output file interface 134) based on input received from the user. The type and temperament profile is used to narrow down the number of OTs and JTs that may be suggested to the user. The narrowing down may be implemented by matching type and temperament characteristics of the user with type and temperament characteristics associated with the OTs and JTs in the job taxonomy database 122.  Fig. 4-9: records user responses to personality questions. [0101],Fig. 24);
 analyzing the assessment data with a computer processor, coupled through a network to the individual processors, to determine the personality assessments of the individuals (see [0101], [0069-0080] FIG. 9 is an exemplary user interface screen describing a personality type of the user based on the characteristics determined in the type and temperament game. In the example depicted in FIG. 9, the user has characteristics that include extroverted, intuitive, feeling and judging as depicted by the "ENFJ" in block 910 on FIG. 9);
 correlating the personality assessments of the individuals, with the computer processor, to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under (see [0069- 0083] FIGS. 11 and 12 are exemplary user interface screens for displaying the results of the type and temperament game to the user. The results may be displayed in English or any other preferred language of the user. The user interface screen 1102 in FIG. 11 summarizes the personality of the user as determined by the type and temperament game. FIG. 12: TEMPERAMENT PROFILE DESCRIPTION is an alternate exemplary embodiment of a user interface screen for describing roles 1206 and summarizing qualities 1204 of a particular combination of type and temperament characteristics. The information depicted in FIG. 12: TEMPERAMENT PROFILE DESCRIPTION may apply to the user or it may be displayed to the user as a result of the user requesting information about the various type and temperament characteristic combinations. In the latter case, the user may scroll through descriptions for different combinations via the user interface 132); 
displaying the personality assessments of the individuals (see [0125] Referring to FIG. 34, the type and temperament module 108 is executed by each of the team members to determine type and temperament characteristics of each of the team members. The type and temperament module 108 utilizes a screen flow and illustrated scenarios to determine the type and temperament characteristics. User validation of the determined characteristics, or profile, is performed. [0126] Referring to FIG. 34, the bring to team module 3402 facilitates the creation of a short descriptive statement summarizing the team member's skills and type/temperament for sharing with the team. By doing this, the team members better understand what personality traits and skills each team member brings to the team and which team members are best suited for particular roles on the team); 
displaying the determined personality profiles of each of the individuals  along with their individual characteristics (see [0126] Referring to FIG. 34, the bring to team module 3402 facilitates the creation of a short descriptive statement summarizing the team member's skills and type/temperament for sharing with the team. By doing this, the team members better understand what personality traits and skills each team member brings to the team and which team members are best suited for particular roles on the team).
Schwartz discloses at [0126]: The team success template module 3404 is then executed to access a list of critical skills required for the team. The current skills of the team members are then compared to the critical skills required for the team to identify gaps. Using this information, the team leader can work to fill the skill gap by adding/removing team members and/or by creating a development plan for one or more team members to develop the critical skills required by the team). However, Schwartz does not explicitly disclose, determining, based on a comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form a team with or to add to an existing team in order to achieve goals of the team or the existing team but Noelting in the same field of endeavor teaches determining, based on a comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form a team with or to add to an existing team in order to achieve goals of the team or the existing team (see [0145]: Team P within Company A has just hired two new team members. With many projects on the go, the manager of Team P needs to decide which projects to add these new recruits to. To do so, the manager puts the entire team through the psychometric assessment as previously described. The results allow her to match the new recruits to the project teams based on personality matches. This ensures that Team P has the most effective and productive groups handling each project.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the team management of Schwartz, determining, based on a comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form a team with or to add to an existing team in order to achieve goals of the team or the existing team as taught by Noelting to ensure that the team has the most effective and productive groups handling each project.(Noelting, [0145]). 
Schwartz and Noelting do not expressly disclose subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover but Noble teaches subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict (see [0042] In various exemplary embodiments of the systems and methods according to this invention, a collaboration level among team members is evaluated. In various exemplary embodiments, an evaluation begins based on selections from a single member or user in response to a plurality of relevant topics and issues related to those topics, using a knowledge database. Advice is generated for this single user based on the evaluation. In various other exemplary embodiments, the evaluation is based on selections from a plurality of members in response to a plurality of topics and issues related to those topics, using a knowledge database. A team view may be generated based on the evaluation. When users use the tool, they may specify whether their team is just forming or whether it is now executing its tasks. Further, they may specify whether they have previously used the tool for this team. The tool will then tailor its behavior for these different contexts. Fig. 3) ; and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover (see [0099] When the "Radio" button of the "recommendation" is selected, the team view may be generated based on recommendation values of the topical questions. The recommendation values of the topical questions are used in making recommendations in response to problems associated with the listed concerns.  Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the team management of Schwartz and Noelting, administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict in order to “allow team members to assess the effects of changes in levels of collaboration of team work after introduction of new tools, processes and/or reorganizations” and “allow team members to efficiently and effectively educate team members with respect to factors that may improve team member collaboration” (Noel, [0017-0018]).
Claim 2: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches wherein the displaying the personality assessments of the individuals  comprises displaying the personality assessments of the individuals (see [0126] Referring to FIG. 34, the bring to team module 3402 facilitates the creation of a short descriptive statement summarizing the team member's skills and type/temperament for sharing with the team. By doing this, the team members better understand what personality traits and skills each team member brings to the team and which team members are best suited for particular roles on the team).
Claim 6: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches wherein the personality assessments relate to emotional intelligence (see [0078]: In exemplary embodiments, a user who prefers making decisions using his feelings can be described as: values the impact of decisions on other people, less dependent on logic; emotionally involved, empathetic, personal, subjective; supportive and encouraging, more likely to accept things based on emotions; and more tactful than truthful, diplomatic. A user who prefers making decisions by thinking them through can be described as: logical, objective, analytical; critical, even skeptical, yet fair; more truthful than tactful; and impersonal, detached in decision-making).
Claim 7: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments relate to relational intelligence (see Fig. 5-7).
Claim 8: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches wherein the personality assessments relate to team intelligence (see Fig. 9)
Claim 9: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, or learning style (see Fig. 11).
Claim 10: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments relate to primary personality profile, personality profile under pressure, processing blueprint, motivation, conflict management, fundamental needs, decision making, and learning style (see Fig. 12: temperament profile description).
Claim 11: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise characteristics as to how the individuals  think (see Fig. 11-12).  
Claim 12: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise characteristics as to how the individuals  make decisions (see [0078] To determine a deciding characteristic, the user could be presented with an illustrated scenario asking the user whether he typically buys a car based on the design and the way the car makes him feel, or based on the car having the specifications that he requires. In addition, or instead, the user could be presented with an illustrated scenario asking the user whether he would typically try to fix a personal problem upsetting a friend, or instead listen to the problem and show empathy for the friend. The user responses to the scenario prompts are then utilized to determine if the user is someone who is likely to make decisions using their feelings or to make decision by thinking through them).  
Claim 13: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise characteristics as to how the individuals  handles tasks (see [0079] once the likely executing characteristic is determined by the type and temperament module 108, user validation is performed by presenting a description associated with the characteristic and asking the user if he is in agreement with the assessment. In exemplary embodiments, a user who prefers applying judgments in a disciplined, plan-oriented say can be described as: likes to close and finish things, get them decided; places more value on completing work and then playing).
Claim 14: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise characteristics as to how the individuals  handle personal relationships (see Fig. 11).  
Claim 15: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise characteristics as to the work environment preferences of the individuals (see Fig. 12: temperament profile description: ideal work environment).
Claim 16: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Noelting further teaches, wherein the personality assessments comprise how the individuals  will fit into the  team or the existing team (see [0133]).
Claim 17: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise how the individuals  will communicate with the team or the existing team (see Fig. 12: temperament profile description).
Claim 18: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise how the individuals  will be influenced by negative perceptions of the team or the existing team (see Fig. 12: temperament profile description)
Claim 19: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the personality assessments comprise how to supervise and encourage the individuals (see Fig. 12: temperament profile description).  
Claim 22: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying negative perceptions each of the individuals  may have of others based on their determined personality profiles (see Fig. 12: temperament profile description).
 Claim 23: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz, further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying negative perceptions others may have of each of the individuals  based on their determined personality profiles (see [0079]: The user responses to the scenario prompts are then utilized to determine if the user is someone who is likely to apply their judgments in a disciplined, plan-oriented way or who is likely to value the process involved in making choices… A user who values the process involved in making choices may be described as: likes to keep options open for as long as possible; wants both work and play to be more like play; plans tend to be vague, prefers operating "by seat of their pants"; works spontaneously and casually; deadlines are external and are signals that perhaps work should start; and less emphasis on organization, generally rushes and is often late).  
Claim 24: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying notable characteristics each of the individuals  have based on their determined personality profiles (see Fig. 12: temperament profile description).
Claim 25: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying fundamental desires each of the individuals  have based on their determined personality profiles (see Fig. 12: temperament profile description).  
Claim 26: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommended improvements for each of the individuals  based on their determined personality profiles (see Fig. 30).
Claim 27: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Noelting further teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommendations as to how to supervise and encourage each of the individuals  based on their determined personality profiles (see [0133]: the manager reviews the individual's comprehensive New Hire Report in order to learn what motivates her. [0143]).  
Claims 28-30: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Noelting further teaches, determining, based on the comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form the team with in order to achieve the goals of the team; determining, based on the comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to add to the existing team in order to achieve the goals of the existing team; wherein the individuals comprise non-team members being considered to be added to the existing team and members of the existing team   (see [0131]:  A manager will be given information on how to most effectively integrate the individual in their team based on complementing and conflicting behavioral traits, management style preferences, work type preferences, motivation sources, etc. [0133] Common Use Case: The Human Resource department of Company A has hired a new employee, but the employee's manager has not yet met the individual and needs her to start working on projects immediately. In order to manage the new hire effectively, the manager reviews the individual's comprehensive New Hire Report in order to learn what motivates her, what management style she responds to best and what the best team configuration would be with the new addition).  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Noelting and Noel as applied to claim 1 above, and further in view of Friebner (WO 2016022862 A1).
Claims 20-21: The combination of Schwartz, Noelting and Noel discloses the claimed invention as applied to claim 1 above. Schwartz, Noelting and Noel disclose personality assessments and team management. However, Schwartz, Noelting and Noel do not expressly disclose the following limitations but Friebner in the same field of endeavor teaches, wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommendations on how to communicate with each of the individuals  based on their determined personality profiles; wherein the displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommendations on how to disagree with each of the individuals  based on their determined personality profiles (see [000132]: A third app or interface accessible to employees is an app which is geared for use by meeting leaders and others who may have the need of forming teams or addressing team dynamics, dealing with various personality types of team members in a meeting, overall characteristics of the team, and how to handle and steer meeting situations in order to achieve objectives considering the overall team maturity. The meeting app provides access to both universal hints regarding managing meetings with particular personality types and also individualized hints and tips that may be provided by particular consultants for specific teams.  [000141]: Illustrated is an individualized hint and tip 148 containing information from an HR consultant 149 suggesting that the ISTJ personality type team member (Introvert, Sensing, Thinking, Judging) may need to be interrupted and an extrovert personality asked to summarize. In addition, other types of tips and hints may be provided such as suggestions to rearrange seating, how to ask a team optimist for an opinion, how to let extraverts take the lead and allow introverts to contribute at subsequent meetings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the personality assessments and team management system and method of Schwartz, Noelting and Noel, the team management system and method of displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommendations on how to communicate with each of the individuals  based on their determined personality profiles; and displaying the determined personality profiles of each of the individuals  along with their individual characteristics further comprises displaying recommendations on how to disagree with each of the individuals  based on their determined personality profiles as taught by Friebner because it would “provide elements to facilitate conversation, achieve constructive collaboration, and handle conflicts” (Friebner, [000131]).


Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that the amended claim limitations do not constitute organizing human activity or managing personal behavior, relationships or interactions between the individuals. 
However, the examiner is not persuaded. The limitations, administering assessment questions…to determine assessment data comprising responses of the individuals to the assessment questions; analyzing the assessment data…, to determine the personality assessments of the individuals; correlating the personality assessments of the individuals,…to a plurality of personality profiles to determine which of the plurality of personality profiles each of the individuals falls under; displaying the personality assessments of the individuals; displaying the determined personality profiles of each of the individuals along with their individual characteristics describe is directed to managing personal behavior of an individual. The limitations, determining, based on a comparison of the displayed personality assessments, the displayed determined personality profiles, and the displayed individual characteristics, which of the individuals to form a team with or to add to an existing team in order to achieve goals of the team or the existing team; subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict; and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover  is directed to managing team relationships and interactions between individuals. The claim limitations as a whole are directed to methods of organizing human activity. Therefore, the claims are directed to an abstract idea.
Applicant argues that, The claims taken as a whole in view of the specification detail a specific method for producing the result of determining which of the individuals to form a team with or to add to an existing team in order to achieve the goals of the team or the existing team, subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict, and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover. As such, the claims recite technological improvements over the prior art, and a practical application. (See Applicant's Specification, paragraphs [0041], [0045] - [0049], [0062], and [0065]). 
However, the examiner is not persuaded. The limitations, determining which of the individuals to form a team with or to add to an existing team in order to achieve the goals of the team or the existing team, subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict, and supervising the team or the existing team based on the conflict management personality assessments further describe the abstract idea of managing relationships and interactions between individuals in a team and therefore do not indicate integration into a practical application. The additional elements of the claims do not improve the functioning of a computer or any technology or technical field.
Applicant argues that The claims taken as a whole in view of the specification detail a specific method for producing the result of determining which of the individuals to form a team with or to add to an existing team in order to achieve the goals of the team or the existing team, subsequently administering conflict management personality assessments to the formed team or to the existing team, with the added individual or the added individuals, to determine how the team or the existing team is interacting together and dealing with conflict, and supervising the team or the existing team based on the conflict management personality assessments to foster productive working relationships, improve organizational performance, and decrease turnover. As such, the claims recite technological improvements over the prior art, and significantly more than the abstract idea itself. (See Applicant's Specification, paragraphs [0041], [0045] - [0049], [0062], and [0065]).
However, the examiner disagrees with the Applicant. Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no individual processors, computer processor, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information including personality assessments, the determined personality profiles, and the individual characteristics,  which of the individuals to form a team with or to add to an existing team, determine how the team or the existing team is interacting together and dealing with conflict, supervising the team or the existing team based on the conflict management personality assessments which is not a technical result or improvement thereof.
Examiner maintains that the claims are patent ineligible.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629